DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
Response to Amendment
Acknowledgment is made to the amendment received 11/21/2022.

	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously, claim 1 was rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Olson. Now, based on the new amendments, claim 1 is rejected 35 U.S.C. 103 as being unpatentable over Olson, in view of Viswanathan. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Olson, WO 2018191149, herein referred to as "Olson", in view of Viswanathan et al., US 20190336198, herein referred to as “Viswanathan”.
Regarding claim 1, Olson discloses a system for irreversible electroporation (Figure 1: system 10), the system comprising: an irreversible electroporation (IRE) pulse generator configured to generate IRE pluses (Figure 1: electroporation generator and [0018]: “the present disclosure relates to electroporation systems and methods of energizing a catheter for delivering irreversible electroporation (IRE) using intracardiac catheters”); a switching assembly (Figure 1: localization and navigation system 30), configured to deliver the IRE pulses (Figure 1: localization and navigation system 30 is connected to electroporation generator 26) to multiple electrodes (Figure 1: catheter electrode assembly 12 and [0025]: “system 10 includes a catheter electrode assembly 12 including a constellation, or array, of catheter electrodes”) that are disposed on an expandable distal end of a catheter (Figure 1: catheter electrode assembly 12 is at distal section 48 of shaft 44 which is at the distal end of catheter 14 and [0031]: “For example, where distal section 48 includes a balloon or basket catheter, handle 42 may be configured to transition distal section 48 from a collapsed state to an expanded state.”) that is placed in contact with tissue in an organ (Figure 1: catheter electrode assembly 12 and tissue 16), for applying the IRE pulses to the tissue ([0027]); and a processor (Figure 1: localization and navigation system 30), which is configured to: select first and second bipolar pairs of the electrodes (Figure 6: 620 and 630 and [0020]: “Each electrode element, also referred to herein as a catheter electrode, is individually wired such that it can be selectively paired or combined with any other electrode element to act as a bipolar or a multi-polar electrode.”); and connect the IRE pulse generator (Figure 1: electroporation generator 26), using the switching assembly (Figure 1: localization and navigation system 30 and [0055]: “Localization and navigation system 30 is configured to select 630 electrodes 306 and to control electroporation generator 26 to energize 640 subset of electrodes 306.”), to the selected first and second bipolar pairs of the electrodes (Figure 6: 640). Olson does not explicitly disclose a system comprising a processor which is configured to select first and second bipolar pairs of the electrodes that would generate respective first and second electric fields that crossover a same region of tissue at two orientations which are not parallel to each other; and connect the generator, using the switching assembly, to the selected first and second bipolar pairs of electrodes to generate the first and second electric fields at the two orientations. 
However, Viswanathan teaches a system (Figures 6: system 600) comprising a processor (Figure 6: processor 620) which is configured to select first and second bipolar pairs of the electrodes ([0067]: “processor (620) may be coupled to each electrode channel (624a, 624b, . . . , 624n, and 625a, 625b, . . . , 625n) to configure an anode/cathode configuration for each electrode channel (624), which may be configured on a per pulse basis, per operator input, and/or the like. The processor (620) and energy source (626) may be collectively configured to deliver a pulse waveform to the set of electrodes (642, 644) through the set of electrode channels (624a, 624b, . . . , 624n, and 625a, 625b, . . . , 625n). ”) that would generate respective first (Figures 4A-4E and [0127]: “For example, a second electrode (420) may be configured as an anode and a fourth electrode (440) may be configured as a cathode.”) and second electric fields (Figures 5A-5F and [0129]: “For example, a second electrode (520) may be configured as an anode and a third electrode (530) may be configured as a cathode.”) that crossover a same region of tissue (Figures 4A-5F: the two pairs of electrodes generating the electric fields have one electrode in common, the second one, thus the electric fields generated by these pairs of electrodes must crossover a same region of tissue ) at two orientations which are not parallel to each other (Figures 4A-4F: the orientation is at about 90° from the lower jaw; Figures 5A-5F: the orientation is at about 45° from the lower jaw); and connect the generator (Figure 6: energy source 626), using the switching assembly (Figure 6: routing console 630 is between energy source 626 and clamp device 640 and [0067]: “[0067] The set of electrode channels (624a, 624b, . . . , 624n, and 625a, 625b, . . . , 625n) may be coupled to a routing console (630) to deliver energy to a set of electrodes (642) coupled to the routing console (630).”), to the selected first and second bipolar pairs of electrodes (Figure 6 and [0063]: “The set of electrodes (642a, 642b, . . . , 642n, and 644a, 644b, . . . , 644n) may include any number of electrodes, for example, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, or more electrodes.”) to generate the first and second electric fields at the two orientations (Figures 4A-E illustrate the first electric field and Figures 5A-5F illustrate the second electric field and [0101]: “A pre-determined ablation sequence may include delivering ablation pulse waveforms sequentially over a pre-defined set of electrode pairings, for example first and second electrode pairings when a set of two electrode pairings are configured.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Olson so that the first and second bipolar pairs of the electrodes generate respective first and second electric fields that crossover a same region of tissue at two orientations which are not parallel to each other, as taught by Viswanathan, to reduce peak electric field values to reduce the likelihood of excessive tissue damage or the generation of electrical arcing (Viswanathan [0130]).
Regarding claim 2, Olson in view of Viswanathan discloses the system according to claim 1, Viswanathan further discloses a system (Figures 6: system 600) wherein the electrodes (Figure 6 and [0063]: “The set of electrodes (642a, 642b, . . . , 642n, and 644a, 644b, . . . , 644n) may include any number of electrodes, for example, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, or more electrodes.”) are arranged in a plurality of rows (Figure 6: the electrodes are on two jaws, which is equivalent to being arranged in two rows), and wherein the switching assembly and the processor (Figure 6: processor 620 and routing console 630) are configured to select one electrode for each of the first and second bipolar pairs of the electrode from one of the plurality of rows ([0012]: “A processor may be operably coupled to the first jaw and the second jaw. The processor may be configured to, during use, configure the first electrode as an anode and the third electrode as a cathode.” And [0066] and [0006]) and another electrode for each of the first and second bipolar pairs from another one of the plurality of rows ([0012]: “A processor may be operably coupled to the first jaw and the second jaw. The processor may be configured to, during use, configure the first electrode as an anode and the third electrode as a cathode. And [0066] and [0006]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Olson so that the electrodes are arranged in a plurality of rows and the switching assembly and processor select one for each of the first and second bipolar pairs of the electrode from one of the plurality of rows and another electrode for each of the first and second bipolar pairs from another one of the plurality of rows, as taught by Viswanathan, to reduce the risk of electrical shorting (Viswanathan [0129]).
Regarding claim 3, Olson in view of Viswanathan discloses the system according to claim 1, wherein the electrodes (Figure 2: multiple electrodes 204) are disposed equiangularly about a longitudinal axis of the distal end (Figure 2: electrodes 204 are on splines 202 which are disposed equiangularly about a longitudinal axis of poles 206 and 208, which are at distal section 48 of shaft 44).
Regarding claim 5, Olson in view of Viswanathan discloses the system according to claim 1, wherein the one or more prespecified orientations are prespecified relative ([0031] and [0037]) to a longitudinal axis of the distal end (Figure 2: longitudinal axis is defined by poles 206 and 208, which are at distal section 48 of shaft 44).
Regarding claim 6, Olson in view of Viswanathan discloses the system according to claim 1, wherein the processor (Figure 1: localization and navigation system 30) is configured to apply the IRE pulses by applying bi-phasic IRE pulses ([0027]-[0028] and [0055]).
Regarding claim 13, Olson in view of Viswanathan discloses the system according to claim 1, wherein the processor (Figure 1: localization and navigation system 30) is configured to select first and second bipolar pairs of the electrodes (Figure 2: multiple electrodes 204 and [0020]: “Each electrode element, also referred to herein as a catheter electrode, is individually wired such that it can be selectively paired or combined with any other electrode element to act as a bipolar or a multi-polar electrode.”) along approximately mutually orthogonal orientations ([0038]-[0043]).
Regarding claim 14, Olson in view of Viswanathan discloses the system according to claim 1, and Viswanathan further discloses a system (Figures 6: system 600) wherein the processor (Figure 6: processor 620) is configured to: receive a pre-specified orientation to generate one of the first or second electric fields ([0067]: “. Processor (620) may be coupled to each electrode channel (624a, 624b, . . . , 624n, and 625a, 625b, . . . , 625n) to configure an anode/cathode configuration for each electrode channel (624), which may be configured on a per pulse basis, per operator input, and/or the like.”); and select the first and second bipolar pairs based on the pre-specified orientation ([0067]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Olson so that the processor is configured to: receive a pre-specified orientation to generate one of the first or second electric fields and select the first and second bipolar pairs based on the pre-specified orientation, as taught by Viswanathan, so that electric fields in multiple directions can be generated by the same device (Viswanathan Figures 2A-5F).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794